United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Springfield, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1549
Issued: June 30, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 15, 2019 appellant, through counsel, filed a timely appeal from a May 7, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 and 20 C.FR. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left shoulder
condition causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On June 9, 2018 appellant, then a 59-year-old mail handler, filed an occupational disease
claim (Form CA-2) alleging that she injured her left shoulder causally related to factors of her
federal employment, including continuously lifting heavy trays overhead while working with a
flats sequencing system (FSS). She indicated that she first became aware of her condition and of
its relationship to her federal employment on January 6, 2016.
By development letter dated June 21, 2018, OWCP informed appellant that the evidence
of record was insufficient to establish her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for her completion. OWCP afforded appellant 30
days to submit additional evidence and to respond to its inquiries.
Appellant certified the questionnaire on June 26, 2018. She explained that in addition to
working the FSS, her work activities of moving boxes of magazines manually while using a manual
pallet jack, continuously lifting magazines in tubs to be placed in a postal container, and cutting
plastic from bundles of magazines to place into dolly makers also caused or contributed to her
injury. Appellant reported that she had performed these activities as eight-hour assignments, that
she was usually assigned to lifting street trays, and that she had worked in her position for over
eight years.
Medical evidence submitted included a March 14, 2016 chest x-ray that demonstrated no
lung disease, but an incompletely-visualized radiolucent lesion proximal to the humeral shaft with
adjacent matrix calcification/sclerosis of the proximal humeral metaphysis.
Based on the chest x-ray findings, a March 25, 2016 x-ray of the left shoulder demonstrated
a benign-appearing bone lesion of the proximal left humerus, degenerative changes, and possible
calcific tendinitis/bursitis.
A January 8, 2018 left shoulder x-ray demonstrated osteoarthritis of the left
acromioclavicular (AC) joint and a focal sclerotic bone lesion proximal to the left humeral
metaphysis which was considered benign and most likely represented bone infarct or
enchondroma.
A May 12, 2018 magnetic resonance imaging (MRI) scan of the left shoulder demonstrated
findings suggestive of enchondroma of the proximal humerus, degenerative changes in the AC
joint and labrum, and a significant partial tear of the supraspinatus tendon.
In a report dated August 3, 2018, Melissa Mol-Pelton, a physician assistant, noted
complaints of left shoulder pain. She indicated that appellant reported a history that she had hurt
her left shoulder at work two years previously. Ms. Mol-Pelton described left shoulder
examination findings and reviewed the May 12, 2018 MRI scan. She diagnosed a small left
shoulder high-grade partial rotator cuff tear, administered an injection, and recommended work
2

restrictions. Ms. Mol-Pelton also provided a physical therapy referral. Appellant submitted
physical therapy treatment notes dated August 27 and 30, 2018.
By decision dated September 11, 2018, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish that her left shoulder condition was
causally related to the accepted factors of her federal employment.
On September 19, 2018 appellant, through counsel, requested a telephonic hearing before
a representative of OWCP’s Branch of Hearings and Review.
Appellant submitted a record of her attendance at physical therapy appointments from
August 27 through October 16, 2018, physical therapy exercise diagrams dated August 27, 2018,
and physical therapy notes dated September 11 through October 9, 2018.
In a treatment note dated September 14, 2018, Dr. Jennie Garver, a Board-certified
orthopedic surgeon, advised that she was treating appellant for a left shoulder partial-thickness
rotator cuff tear and AC arthrosis. She reported a history that appellant had injured her shoulder
on January 6, 2016 when lifting trays of magazines overhead and felt soreness in her shoulder at
the end of the day, without a specific episode setting off the pain. On examination of the left upper
extremity, Dr. Garver noted tenderness to palpation at the AC joint and subacromial space, forward
elevation to 165 degrees, positive Neer’s and Hawkins tests, passive external rotation to 65
degrees, internal rotation to T12, mild discomfort superiorly with the extremes of internal and
external rotation, a positive cross-body adduction test, and a positive Speed’s test. She reviewed
an August 3, 2018 x-ray done at her office and the May 12, 2018 MRI scan. Dr. Garver diagnosed
a medium grade partial thickness interstitial cuff tear as well as severe AC arthrosis, noting less
pain with cuff testing than with provocation of the AC joint. She administered an AC joint
injection and recommended continued physical therapy and work restrictions.
At the hearing, held telephonically on February 15, 2019, appellant described her work
activities from January 2016 which, she maintained, caused her rotator cuff tear. The hearing
representative informed appellant and counsel of the specific evidence needed and held the record
open for 30 days for the submission of additional evidence. Nothing further was submitted.
By decision dated May 7, 2019, an OWCP hearing representative affirmed the
September 11, 2018 decision. He found that the medical evidence of record was insufficient to
establish causal relationship between appellant’s left shoulder condition and the accepted factors
of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA, that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
3

Supra note 2.

3

the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 The opinion of the physician must be based on a complete factual
and medical background, must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment incident.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left shoulder
condition causally related to the accepted factors of her federal employment.
In her September 14, 2018 report, Dr. Garver provided the diagnoses of medium grade
partial thickness interstitial cuff tear and severe AC arthrosis. She noted a history that on
January 6, 2016, appellant lifted trays of magazines overhead and felt soreness in her shoulder at
the end of the day, without a specific episode setting off the pain. Dr. Garver, however, did not
offer an opinion regarding the cause of appellant’s diagnosed conditions. The Board has held that
reports that do not provide an opinion on causal relationship are of no probative value. Therefore
this report is insufficient to establish the claim.9
Appellant submitted reports from a Ms. Mol-Pelton, a physician assistant, dated August 3,
2018 and treatment notes from physical therapists. Certain healthcare providers such as physician
assistants, nurse practitioners, physical therapists, and social workers are not considered

4

R.G., Docket No. 19-0233 (issued July 16, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Id.

6
L.D., Docket No. 19-1301 (issued January 29, 2020); S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
7

I.J., Docket No. 19-1343 (issued February 26, 2020); T.H., 59 ECAB 388 (2008); Robert G. Morris, 48 ECAB
238 (1996).
8

D.J., Docket No. 19-1301 (issued January 29, 2020).

9

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

4

“physician[s]” as defined under FECA.10 Consequently, these reports and/or opinions will not
suffice for purposes of establishing appellant’s claim.11
As to the diagnostic reports dated March 14 and 25, 2016, and January 8 and May 12, 2018,
the Board has held that diagnostic tests, standing alone, lack probative value as they do not provide
an opinion on causal relationship between accepted employment factors and a claimant’s
diagnosed condition.12 These reports are, therefore, insufficient to establish appellant’s claim.
As the medical evidence of record is insufficient to establish a left shoulder condition
causally related to the accepted employment factors, the Board finds that she has not met her
burden of proof to establish her claim.
On appeal counsel argues that OWCP failed to apply the proper causation standard and
failed to give due deference to the attending physician. As explained above, the Board finds that
the medical evidence of record is insufficient to meet appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left shoulder
condition causally related to the accepted factors of her federal employment.

10
Section 8101(2) of FECA provides that medical opinions can only be given by a qualified physician. This section
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law. 5 U.S.C. § 8101(2); 20 C.F.R.
§ 10.5(t). See M.M., Docket No. 20-0019 (issued May 6, 2020); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk,
57 ECAB 316, 320 n.11 (2006); see also E.T., Docket No. 17-0265 (issued May 25, 2018) (physician assistants are
not considered physicians under FECA).
11

Id.

12
See P.L., Docket No. 19-1750 (issued March 26, 2020); C.F., Docket No. 18-1156 (issued January 22, 2019);
T.M., Docket No. 08-0975 (issued February 6, 2009).

5

ORDER
IT IS HEREBY ORDERED THAT the May 7, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 30, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

